Title: The American Commissioners to Gentlemen at Nantes, 26 January 1779: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Gentlemen at Nantes


<Passy, January 26, 1779: We received your letter of January 21 yesterday. You ask which ports are free pursuant to the treaty. As yet none have been specifically designated. All French ports are open to all American vessels, and it would not be politic to apply for any further distinctions, unless there were the possibility of relief from import and export duties, which we doubt. Goods, however, might be brought into such ports from abroad and stored there temporarily without the burden of subsequent export tax. Only you can judge the advantage of this, and we should be glad of your advice. We regret not being able to give you satisfactory information on the article relating to Barbary corsairs. We have corresponded with the French government on this subject, have written Congress, and now await their instructions. As soon as circumstances permit (two of us having been ill for a fortnight) we will try to have the Minister clarify the question of duties, and will then so inform you. Sartine’s answer to our convoy application indicates that he had misunderstood the situation; we have written again.>
